Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In Figs.12-14, reference numeral “106” does not agree with paragraph [0061], line 2 of the specification which describes the circular regions 106 being of pad 46.  However, the circular region “106” shown in Figs.12-14 does not appear to be of pad 46 shown in Fig.8. 
(2) Fig.14 does not agree with paragraph [0062] because the circular regions 106 shown in Fig.14 does not appear to be interconnected by not shown slots along pad 46 of Fig.8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0042], line 9, “bracket 66” should read --bracket 50--.  
(2) In paragraph [0044], lines 1-2, “to move to outer blade 24” does not make sense.  The phrase should read --to move relative to the outer blade 24--.
(3) In paragraph [0048], line 4, reference numeral “66” is not found in any drawings.
(4) In paragraphs [0050]-[0052], “main body 76” should read --main body 74--.  Note Fig.8.
(5) In paragraph [0054], line 7, “cap 24” should read --cap 87--. 
(6) In paragraph [0058], line 4, “that couples pad assembly 44 to threaded insert 48” does not agree with Fig.8.  The phrase should read --that couples damper pad 46 to threaded insert 48--.
(7) In paragraph [0058], line 8, “Pad assembly 44 captures blade assembly 42 against outer blade 24” does not agree Fig.5.  The phrase should read --Pad assembly 44 captures inner blade 26 against outer blade 24--. 
--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
          (1) In claim 3, it is not clear how the circular region 106 shown in Figs.12-14 interconnects with circular slots 66 of Fig.8 within the pad 46.  The circular region 106 shown in Figs.12-14 is described in paragraph [0061] of the specification as circular regions 106 of pad 46 shown in Fig.8.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           (1) In claim 1, “A blade assembly … comprising: … a blade pad assembly” is misleading.  As clearly shown in Fig.5, the blade assembly 42 does not comprise the blade pad assembly 44.  It is suggested “A blade assembly” be changed to --An assembly--.  Also, between lines 1 and 2 of the claim, --a blade assembly including:-- should be added.  Line 1 of claims 2-9 should be amended accordingly.  
           (2) In claim 1, line 4, “translating teeth” should read --the translating teeth-- since it refers to the one previously cited.
           (3) In claim 3, lines 1-2, “a circular region” is indefinite as it is unclear that “a circular region” is.  Is it of the threaded insert or of the pad?
           (4) In claim 3, line 2, “pad” is vague and should read --the pad--.  Note line 7 of claim 1.
           (5) In claim 4, lines 2 and 3, “the edge of the surface” is indefinite.  Note “an outer edge of the threaded insert” at lines 1-2 of the claim.  Does “the edge” refer to “an outer edge” cited at line 1 of claim 4? 
           (6) In claim 4, line 2, “a threaded region” is vague and indefinite.  The phrase should read --a threaded region of the threaded insert--.
           (7) In claim 7, line 2, “fasteners” should read --the fasteners-- since it refers to the one previously cited.  Note line 4 of claim 6.
           (8) In claim 10, line 14, “the blade assembly” lacks antecedent basis.  
           (9) In claims 11-12, line 1, “the damping pad” has no clear antecedent basis.  

 
Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piwaron (U.S. Patent Application Publication No. 2008/0282550).  
          Regarding claim 1, Piwaron discloses an assembly for a hair clipper (10), comprising:
          a blade assembly (52,80,48,76) including:
          a translating blade (52) having translating teeth (80);
          a stationary blade (48) having stationary teeth (76) and that is coupled to the translating blade (52), the translating blade (52) and the translating teeth (80) oscillate relative to the stationary blade (48) and the stationary teeth (76); and 
         a blade pad assembly (60,64,72) including:
         a pad (60);
         a threaded insert (64) within the pad (60); and 
         a bracket (72) that partially surrounds the pad (60) and captures the threaded insert (64) to couple the threaded insert (64) within the pad (60), the bracket (72) interconnects the blade assembly (52,80,48,76) and distributes operating loads on the 
          Regarding claim 2, Piwaron shows a spring (i.e. two coils as seen in Fig.4) within the bracket (72) that provides a downward force on the pad (60) to capture the pad (60) against the bracket (72).

Claim Rejection - 35 U.S.C. 103
1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piwaron (U.S. Patent Application Publication No. 2008/0282550) in view of Rizzuto, Jr. et al.  (U.S. Patent Application Publication No. 2003/0005585, hereinafter “Rizzuto”).  
           Regarding claim 5, Piwaron’s assembly as set forth shows all the claimed structure except Piwaron’s cut length is adjusted by adjusting the positon of the stationary blade (48) relative to the translating blade (52, see paragraph [0024], lines 18).
          Rizzuto shows an alternative way of adjusting cut length by having a translating blade (15) rather than a stationary blade (10) adjustable, wherein a lever (45) is coupled to the translating blade (15) for adjusting the position of the translating blade (15) relative to the stationary blade (10, see paragraph [0023], lines 14-18).
.
3.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piwaron (U.S. Patent Application Publication No. 2008/0282550) in view of Andis (U.S. Patent No. 2,790,236).  
         Regarding claim 5, Piwaron’s assembly as set forth shows all the claimed limitations except for the materials of the blades (48,52) and the pad (60).
         Andis shows a clipper comprising a pair of blades (25,30) fabricated from a metal (i.e. steel, see column 3, lines 9 and 12-13) and a pad (40) fabricated from a plastic (see column 3, lines 13-14).
          Thus, it would have been obvious to one skilled in the art to modify Piwaron by having the blades (48,52) fabricated from a metal for its durability and the pad (60) fabricated from a plastic for reducing friction as taught by Andis.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Indication of Allowable Subject Matter
1.        Claims 3, 4, 6, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724